DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-18 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6, 9-12, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Basir et al. (US 2004/0220705).
With respect to claims 1 and 16, Basir et al. discloses a method for adapting an occupant protection feature (38) of a vehicle (22), the method comprising a non-transitory computer-readable storage medium storing instructions that, when executed, cause at least one computer processor (30, paragraph 18) to: receiving sensor data from at least two sensors being of at least two different types (28 (camera) and paragraph 12 (weight sensors), the sensor data is indicative of a detected occupant in 
With respect to claims 2 and 17, Basir et al. discloses the instructions, when executed, further cause the at least one computer processor to: receive a vehicle status signal (32) comprising information of a driving safety state of the vehicle (22); evaluate the model of the seating position of the occupant with regards to the driving safety state of the vehicle (abstract, paragraphs 11, 28-29, 33, 38); and adapt the occupant protection feature based on the outcome of the evaluation (paragraphs 39-40).  (Figs. 1-4, paragraphs 10-40.)  
With respect to claims 4 and 18, Basir et al. discloses wherein the model comprises seating parameters indicative of positions of an occupant’s body parts in relation to vehicle interior parts (abstract, paragraphs 11, 28-29, 33, 38).  (Figs. 1-4, paragraphs 10-40.)  
With respect to claim 6, Basir et al. discloses the machine learning algorithm is a supervised learning algorithm or unsupervised learning algorithm (48, see fig. 3).  (Figs. 1-4, paragraphs 10-40.)  
With respect to claims 9 and 20, Basir et al. discloses wherein the instructions that cause the at least one computer processor to adapt the occupant protection feature comprise instructions that, when executed, cause the at least one computer processor to: transition, based on the modelled occupant’s seating position, a state of the occupant protection feature from one of an at least partly active state and an at least partly in-active state to the other one of the at least partly active state and the at least partly in-active state (paragraphs 11, 39-40).  (Figs. 1-4, paragraphs 10-40.)  
With respect to claim 10, Basir et al. discloses a safety system for controlling a state of an occupant protection feature (38) of a vehicle (22), the system comprises: at least two sensors being of at least two different types configured to detect an occupant in the vehicle and to provide sensor data indicative of the detected occupant (28 (camera) and paragraph 12 (weight sensors); and a vehicle control unit (30) configured to: construct a model of a seating position and body posture of the occupant in the vehicle (abstract) based on the sensor data and a machine learning algorithm (48, see fig. 3) and provide an instruction signal for adapting the occupant protection feature (38) based on the model of the seating position (paragraphs 11, 39-40).  (Figs. 1-4, paragraphs 10-40.)  
With respect to claim 11, Basir et al. discloses the control unit (30) is configured to: receive a vehicle status signal (32) comprising information of a driving safety state of the vehicle (22); evaluate the model of the seating position of the occupant with regards to the driving safety state of the vehicle (abstract, paragraphs 11, 28-29, 33, 38); and provide the instruction signal for adapting the occupant protection feature based on the outcome of the evaluation (paragraphs 39-40).  (Figs. 1-4, paragraphs 10-40.)  
With respect to claim 12, Basir et al. discloses the occupant protection feature comprises at least one airbag unit, wherein the airbag unit is adaptable to be in an inflatable state or to be in a non-inflatable state (paragraphs 11, 39-40).  (Figs. 1-4, paragraphs 10-40.)  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Basir et al. in view of Breed et al. (US 6,910,711).
With respect to claim 3, Basir et al. discloses determining the posture and position of an occupant to determine child/adult as well as in position/out of position which would necessarily involve positions of the occupant’s body parts.  (Figs. 1-4, paragraphs 10-40.)  In the alternative, Breed et al. teaches of a pattern recognition system that determines positions of an occupant’s body parts in relation to each other (col. 6, lines 23-31, col. 11, lines 32-65).  (Figs. 1-8, cols. 6-29.)  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the determination structure as described in Breed et al. into the invention of Basir et al. in order to provide a system which could accurately discriminate between the occupant's head or chest and other parts of the body in determining the occupant's position and velocity.  (Col. 7, lines 46-51.)    
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Basir et al. in view of Kentley et al. (US 9,517,767).
With respect to claims 7-8, Basir et al. is silent regarding a sound and light based sensor.  Kentley et al. teaches of the at least two sensors comprise a sound sensor (377) and at least one light based sensor (371) capable of capturing three-dimensional information.  (Figs. 1-3B, cols. 4-12.)  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the sound sensor structure as described in Kentley et al. into the invention of Basir et al. in order to sense (e.g., using passive and/or active sensors) the environment to detect the object and may take action to mitigate or prevent the potential collision of the object with the autonomous vehicle.  (Col. 4, lines 9-33.)  Furthermore, it has been held that the recitation that an element is "capable of" performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.  Basir et al., as modified, is capable of capturing three-dimensional information.  (Figs. 1-4, paragraphs 10-40.)  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Basir et al. in view of Keyser et al. (US 2009/0079248).
With respect to claim 14, Basir et al. is silent regarding an alert signal.  Keyser et al. teaches of the occupant protection feature comprises an alert system configured to: provide an alert signal through visual, auditory or vibrational means in response to a detected hazardous seating position or in response to a detected object placed in hazardous position for the occupant in the vehicle interior (paragraph 70).  (Figs. 1-21, paragraphs 39-75.)  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the alert structure as described in Keyser et al. into the invention of Basir et al. in order to alert the driver or user that the seat back is at an "illegal state" such that the seat back should not remain at that position for possible safety, structural integrity issues, and/or possible physical interferences with other moving components within the vehicle. (Paragraph 70.)  
Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Basir et al. in view of Gramenos et al. (US 2019/0303729).
With respect to claim 13, Basir et al. is silent regarding changing the vehicle seat positioning.  Gramenos et al. teaches of the occupant protection feature comprises a vehicle seat position (paragraph 61), wherein the vehicle seat position is configured to be adjusted based on the occupant’s modelled seating position (paragraphs 61).  (Figs. 1-20, paragraphs 28-165.)  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the seat positioning structure as described in Gramenos et al. into the invention of Basir et al. in order to apply the most effective corrective measure based on the situation to protect an occupant.  (Paragraphs 61, 116, 162.)
With respect to claim 15, Basir et al. is silent regarding a motion sensor.  Gramenos et al. teaches of the at least two sensors comprises at least one motion sensor (paragraph 32).  (Figs. 1-20, paragraphs 28-165.)  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the motion sensor structure as described in Gramenos et al. into the invention of Basir et al. in order to appropriately detect, read, sense, and/or receive input.  (Paragraph 32.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 form disclose similar features of the claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A ENGLISH whose telephone number is (571)270-7014.  The examiner can normally be reached on Monday-Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A ENGLISH/Primary Examiner, Art Unit 3616